Exhibit 10.8

DEVELOPMENT AGREEMENT
(Fractionals)

BY AND BETWEEN

BEHRINGER HARVARD CORDILLERA, LLC,
a Delaware limited liability company

(“Owner”)

and

TP CORDILLERA LLC,
a Delaware limited liability company

(“Developer”)

May 10, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page No.

 

 

 

 

 

ARTICLE 1

 

PURPOSE

 

1

ARTICLE 2

 

APPOINTMENT AND DEVELOPMENT

 

1

Section 2.1

 

Appointment of Developer as Developer

 

1

Section 2.2

 

Acceptance by Developer

 

1

Section 2.3

 

Pre-Construction Duties

 

2

Section 2.4

 

Project Design

 

3

Section 2.5

 

Other Services

 

3

Section 2.6

 

Commencement of Construction

 

4

Section 2.7

 

Project Administration

 

5

Section 2.8

 

Limitation on Expenditures

 

9

Section 2.9

 

Employees

 

9

Section 2.10

 

Funds for Construction

 

10

Section 2.11

 

Ownership of Information and Materials

 

10

Section 2.12

 

Hazardous Substances

 

10

Section 2.13

 

Payment for Materials

 

11

Section 2.14

 

Completion

 

11

Section 2.15

 

REIT Limitations

 

12

ARTICLE 3

 

COMPENSATION

 

14

Section 3.1

 

Development Fee

 

14

Section 3.2

 

Adjustment to Development Fee

 

14

Section 3.3.

 

No Other Compensation

 

14

ARTICLE 4

 

INSURANCE AND INDEMNITY

 

15

Section 4.1

 

Insurance Requirements

 

15

Section 4.2

 

Indemnity

 

15

Section 4.3

 

Waiver of Subrogation

 

15

Section 4.4.

 

Non-Recourse Liability

 

16

ARTICLE 5

 

TERM AND TERMINATION

 

16

Section 5.1

 

Term

 

16

Section 5.2

 

Termination by Owner

 

16

Section 5.3

 

Termination by Developer

 

17

Section 5.4

 

Additional Remedies

 

18

ARTICLE 6

 

DUTIES UPON TERMINATION OR EXPIRATION

 

18

Section 6.1

 

Developer’s Duties

 

18

 

 

i


--------------------------------------------------------------------------------


 

Section 6.2

 

Owner’s Duties

 

18

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES

 

18

Section 7.1

 

Developer’s Representations and Warranties

 

18

Section 7.2

 

Owner’s Representations and Warranties

 

19

ARTICLE 8

 

MISCELLANEOUS PROVISIONS

 

20

Section 8.1

 

Notices

 

20

Section 8.2

 

Assignment

 

20

Section 8.3

 

Waiver of Lien Claims

 

20

Section 8.4

 

Lender Requirements

 

21

Section 8.5

 

Force Majeure Events

 

21

Section 8.6

 

Governing Law

 

21

Section 8.7

 

Time of Essence

 

21

Section 8.8

 

Compliance Amendments

 

21

Section 8.9

 

Entireties, Beneficiaries

 

22

Section 8.10

 

No Agency

 

22

Section 8.11

 

Attorneys’ Fees

 

22

Section 8.12

 

No Waiver

 

22

Section 8.13

 

Entire Agreement

 

22

Section 8.14

 

Severability

 

22

Section 8.15

 

Amendments

 

23

Section 8.16

 

Counterparts

 

23

Section 8.17

 

Additional Acts

 

23

Section 8.18

 

Additional Phases

 

23

Section 8.19

 

Exhibits

 

23

Section 8.20

 

Limitation of Liability

 

23

Section 8.21

 

Confidentiality

 

23

Section 8.22

 

Authority of Developer

 

23

Section 8.23

 

Licenses

 

23

Section 8.24

 

Non-Discrimination Policy

 

24

Section 8.25

 

Waiver of Jury Trial

 

24

Section 8.26

 

Transfer

 

24

Section 8.27

 

Dispute Resolution

 

24

 

 

ii


--------------------------------------------------------------------------------


DEVELOPMENT AGREEMENT

This Development Agreement (“Agreement”) is made to be effective as of the
10th day of May 2007, by and between BEHRINGER HARVARD CORDILLERA, LLC, a
Delaware limited liability company (“Owner”), and TP CORDILLERA LLC, a Delaware
limited liability company (“Developer”), as follows:

ARTICLE 1

PURPOSE

A.                                   Owner is the owner of certain property in
Eagle County, Colorado located on the land commonly known as The Lodge and Spa
at Cordillera (the “Land”) described in Exhibit A attached hereto and made a
part hereof on which Owner wishes to construct nineteen (19) private residence
club residences which will be sold as approximately 152 fractional units of
interest (the “Buildings”).

B.                                     Developer and Owner desire to enter into
this Agreement to provide the terms and conditions upon which Owner will retain
Developer to develop and construct the Buildings and related improvements (the
“Project”) located on a portion of the Land consisting of approximately three
(3) acres of land.

NOW THEREFORE, for and in consideration of the premises, the mutual promises and
agreements set forth herein and Ten and No/100 Dollars ($10.00) and other good
and valuable consideration, in hand paid, the receipt and sufficiency of which
is hereby acknowledged, the parties do hereby agree as follows:

ARTICLE 2

APPOINTMENT AND DEVELOPMENT

Section 2.1                                      Appointment of Developer as
Developer.  Owner hereby appoints Developer as its independent contractor to
perform, and delegates to Developer the right and obligation to supervise,
manage and carry out, on behalf and for the account of Owner, all planning,
development and construction management services for the Project on the Land, as
required by, and subject to, the terms and conditions of this Agreement, as well
as the preparation of the Final Development Plan, Final Development Budget and
Final Project Schedule (as each such term is defined below) and all items
related thereto.

Section 2.2                                      Acceptance by Developer. 
Developer accepts such appointment and agrees to perform such services on behalf
of and for the account of Owner as required by, and subject to, the terms and
conditions of this Agreement, and agrees to perform such additional duties and
responsibilities as are customarily and reasonably within the scope of such
services and are reasonably designated from time to time by Owner.  Developer
agrees to use commercially reasonable efforts in the performance of its duties
hereunder, which performance in all respects and at all times shall be carried
out to the same extent and with the same degree of

1


--------------------------------------------------------------------------------


care and quality as the Developer would exercise in the conduct of its own
affairs if the Developer were the owner of the Project. Developer agrees to
apply prudent and reasonable business practices in the performance of its duties
hereunder and shall exercise that degree of skill, competence, quality and
professional care rendered by the leading and most reputable companies
performing the same or similar type services for first-class quality fractional
unit projects in the Vail, Colorado area.  Developer will not subcontract any of
its services to any other entity or person without first obtaining Owner’s prior
written consent.  Subject to the other provisions of this Agreement, Developer,
on behalf of Owner, shall manage and coordinate the development of the Project
in accordance with the Final Development Plan, Final Development Budget and
Final Project Schedule (as each such term is defined below) in a good and
workmanlike manner and in accordance with the standards of professional care
applicable to such services.

Section 2.3                                      Pre-Construction Duties.  The
initial objectives of the parties are to prepare a general development plan for
the Project, cause the preparation of plans and specifications for the Project,
and formulate a budget for the Project.

(a)                                  Developer shall submit to Owner for
approval a development plan (the “Development Plan”) for the Project setting
forth a description of the proposed improvements included in the Project, the
schedule for preparation of the plans and specifications for the Project, and
the proposed parameters of agreements with architectural, engineering,
consulting, and general contracting firms.  Attached hereto as Exhibit B is a
conceptual development plan for the Project that has been approved by Owner. 
Based upon the conceptual development plan attached hereto as Exhibit B, within
five (5) months after the acquisition of the Land by Owner provided that upon
written notice by Developer to Owner such date shall be automatically extended
for thirty (30) days, Developer shall prepare and obtain Owner’s written
approval of a final Development Plan (the “Final Development Plan”) for the
Project (such approval not to be unreasonably withheld so long as the Final
Development Plan is consistent with the conceptual development plan attached
hereto as Exhibit B, which may be modified by the Owner).

(b)                                 Developer shall submit to Owner for approval
a development budget (the “Development Budget”) for the Project setting forth
the hard costs, soft costs, allocated land acquisition costs and other
expenditures anticipated to be incurred in connection with developing the
Project.  Attached hereto as Exhibit C is a conceptual budget for the Project
that has been approved by Owner.  Based upon the conceptual budget attached
hereto as Exhibit C, within five (5) months after the acquisition of the Land by
Owner provided that upon written notice by Developer to Owner such date shall be
automatically extended for thirty (30) days, Developer shall prepare and obtain
Owner’s written approval of a final Development Budget (the “Final Development
Budget”) for the Project (such approval not to be unreasonably withheld so long
as the proposed Final Development Budget is consistent with the conceptual
budget attached hereto as Exhibit C, which may be modified by the Owner).

(c)                                  Developer shall make recommendations to
Owner with respect to the size and configuration of the Project, future growth,
permanent financing options, marketing,

2


--------------------------------------------------------------------------------


project execution (architect, contractors, consultants), special requirements
and conditions.

(d)                                 Developer shall develop and finalize
operating pro forma income and expense statements for the Project and compute
return on investment and other relative indicators to help determine permanent
financing and ownership strategies.

(e)                                  Developer shall prepare and compile data
for the Project, including without limitation, site information, income and
expense statements, schedules, drawings and renderings. Such items shall be
delivered to Owner upon request.

Section 2.4                                      Project Design.  Owner, after
consultation with Developer, shall designate an architect (“Architect”) as the
architect for the Project.  Developer shall negotiate the contract with the
Architect for the Project, which shall be subject to the review and prior
written approval of Owner.  The contract with the Architect shall substantially
conform with the form, or in the absence of an actual form, shall substantially
conform with the guidelines and contain such specific provisions as are
pre-approved by Owner.  Owner shall enter into the agreement with the Architect
in its name.  Developer shall not amend or alter the terms of the Architect’s
contract without the prior written approval of Owner.  Developer shall use
diligent efforts to cause the plans and specifications for the Project to be
prepared in a timely manner and in accordance with the design criteria and the
Final Development Plan and Final Development Budget for the Project.  The final
plans and specifications for the Project shall be approved in writing by Owner.

Section 2.5                                      Other Services.  Developer
shall also provide the following services during the period prior to
commencement of construction of the Project:

(a)                                  Interview, negotiate with, and, after
consultation with and approval of Owner, recommend for engagement by Owner any
other independent design and development consultants (the “Consultants”) for the
Project, including, if and as appropriate, space planners, landscape architects,
civil, soils, mechanical, electrical and plumbing engineers, and acoustical,
curtain wall, lighting, art and graphic design consultants.

(b)                                 Manage and coordinate the Consultants
regarding the Project and coordinate Architect’s preparation of conceptual
design, and the detailed plans and specifications therefor, including matters
relating to site planning, engineering, building shell, public space, building
height, total area, floor size and landscape design, traffic and circulation
matters.

(c)                                  Initiate the planning and coordinate with
Owner and the Architect the receipt of all necessary public and private
approvals for the Project, including city planning, applicable building codes,
public works, any applicable architectural review committee, and building permit
approvals.  Coordinate, with reliance on the Architect, engineers and
Consultants, satisfaction of all laws and regulations affecting the Project,
including, without limitation, the Americans with Disabilities Act and all
environmental laws.

(d)                                 Review designs during their development and
advise Owner regarding on-

3


--------------------------------------------------------------------------------


site use and improvements, selection of materials, building systems and
equipment and methods of delivery.

(e)                                  Provide Owner with a monthly (or more
often, if Owner so requests) progress report at the beginning of each month
detailing (i) the amount of work on the Project that has been completed during
the previous calendar month in relation to the schedule for the Project (the
“Project Schedule”); and (ii) the General Contractor’s and all subcontractors’
compliance with the Final Development Budget, as well as any changed conditions
regarding cost.  Any changes shall be reported to Owner as soon as possible for
Owner’s approval. Attached hereto as Exhibit D is a conceptual project schedule
that has been approved by Owner.  Based upon the conceptual project schedule
attached hereto as Exhibit D, Developer shall prepare and obtain Owner’s
approval of a final Project Schedule (the “Final Project Schedule”) (such
approval not to be unreasonably withheld so long as the proposed Final Project
Schedule is consistent with the conceptual project schedule attached hereto as
Exhibit D).  In this regard, Owner and Developer agree that it is their intent
to commence construction of the Project in accordance with the Final Development
Plan, and Developer shall prepare and obtain Owner’s approval of the Project
Schedule (such approval not to be unreasonably withheld).  The Project Schedule
and General Contract shall clearly state number of delay days that are built
into the Project Schedule based on factual weather data for the Vail, Colorado
area as provided by the U.S. Weather Bureau.

(f)                                    Advise Owner regarding space planning,
design and finish-out evaluations for the Project.

(g)                                 Prepare a detailed estimate of construction
costs, developed by using estimating techniques which anticipate the various
elements of the Project, and based on schematic design documents prepared by the
Architect.  Update and refine this estimate periodically as the Architect
prepares design development and construction documents.

(h)                                 Provide business administration and
supervision consistent with good construction practices and as may be required
for the Project; cause budget draw projections for all key trades and schedules
for the purchase and delivery of all materials for the Project to be prepared
and furnished to Owner.

Section 2.6                                      Commencement of Construction.

(a)                                  At such time as Owner elects to commence
construction of the Project, Owner will give written notice thereof to
Developer, and Developer shall commence or cause to be commenced the
construction with reasonable promptness thereafter.  Owner, after consultation
with Developer, shall designate the general contractor (“General Contractor”)
for the Project. Developer shall negotiate the contract with the General
Contractor for the Project, which shall be subject to the review and approval of
Owner. The Developer shall, if requested by Owner, require the General
Contractor and its major subcontractors to provide performance and payment bonds
in a form satisfactory to Owner as security for their respective obligations
naming Owner and Developer as co-obligees thereon.  The General Contract shall
substantially conform with the form, or in

4


--------------------------------------------------------------------------------


the absence of an actual form shall substantially conform with the guidelines
and contain such provisions as are approved by Owner.  Owner shall enter into
the General Contract with the General Contractor in its name.  Developer shall
not amend or alter the terms of the General Contract or issue or authorize
change orders in connection therewith without the prior written approval of
Owner.

(b)                                 Developer shall cause the Project to be
developed and constructed in accordance with the Final Development Plan, Final
Development Budget and Final Project Schedule.  Developer shall provide Owner
with information in connection with updating the Final Development Plan, Final
Development Budget and Final Project Schedule as construction progresses and
when requested by Owner, and the Final Development Plan, Final Development
Budget and Final Project Schedule shall be modified from time to time based on
such updates to the extent such modifications are approved in writing by Owner. 
Developer shall use commercially reasonable efforts to cause the General
Contractor to comply with the Final Development Plan, Final Development Budget
and Final Project Schedule.

(c)                                  If the development and construction of the
Project does not progress in accordance with the dates required by the Project
Schedule, Owner, by written request, shall instruct Developer to cause General
Contractor to speed up the work by all available means, including utilization of
overtime, additional work crews and alternate material suppliers.  Owner shall
bear all costs of such speed up efforts unless such delay arises by reason of
Developer’s gross negligence or willful misconduct.

(d)                                 Unless otherwise consented to by Owner,
Developer shall incur no expenditures nor authorize any other person or entity
to incur or pay any expenditures in connection with the development and
construction of the Project that are not provided for in the Final Development
Budget, either in total or in any one accounting category.  All expenditures
shall be charged to the proper account as specified in the Final Development
Budget and no expenditure may be classified or reclassified for the purpose of
avoiding an excess of the budgeted amount of an accounting category without the
written consent of Owner (which consent shall not be unreasonably withheld).

Section 2.7                                      Project Administration.  During
construction of the Project, with due assistance from the Architect and
Consultants, Developer shall exercise general management of the Project team and
in connection therewith shall, without limiting the generality of the foregoing,
perform the following duties in respect of the Project:

(a)                                  Provide direction to the General Contractor
on behalf of Owner in matters requiring such direction per the terms of the
General Contract.

(b)                                 Appoint management and support staff to
inspect the manner and progress of the construction of the Project;

(c)                                  Make visits to the Project site to inspect
the work and progress of construction with the General Contractor and with the
Architect and other Consultants, which visits shall be of such frequency and
duration as shall be necessary for Developer

5


--------------------------------------------------------------------------------


to carry out its duties under this Agreement, to guard against defects and
deficiencies in the work and to determine that the work is being performed in
accordance with the construction documents, but in no event shall Developer make
less than three (3) such visits per month during the construction of the
Project. Developer shall prepare and submit to Owner a progress report no less
frequently than once each month detailing its observations.

(d)                                 Advise Owner immediately of any material
omissions, substitutions, defects, or deficiencies noted in the work of the
General Contractor or any contractor, subcontractor or materialman.

(e)                                  Consult with Owner regarding proposed
changes and modifications to the construction documents and coordinate issuance
of change orders if and when changes are approved in writing by Owner and the
affected party.  Developer shall ensure that all changes in the work or services
are implemented through written change orders signed by the Owner and the
affected party. Developer shall establish a changes system to control the
writing of change orders and to record all changes to the construction
documents. For changes initiated by the Owner or Developer with respect to the
General Contractor’s work, Developer shall prepare written change order proposal
requests, incorporating detailed drawings and specifications prepared or
approved by the Architect where appropriate.  Developer shall forward the
requests to the General Contractor for preparation of a proposal. For change
order requests initiated by the General Contractor, Developer shall evaluate the
requests and, if applicable, provide a copy to the Architect for comment.
Developer shall evaluate proposed change orders for price, schedule and
coordination impact and shall forward its recommendations to Owner, along with
the comments of the Architect.  For change order proposals approved by the Owner
and the affected party, Developer shall prepare written change orders and shall
obtain the signatures of the Owner and the affected party. If a change is
performed by the General Contractor or a Consultant under a pricing arrangement
other than lump sum, Developer shall make a record of units, work or services or
actual costs incurred, as the case may be.  Developer shall obtain from the
General Contractor and Consultants copies of supporting documents for all units
of work or services or costs incurred. Developer shall keep a record copy of all
signed change orders and shall provide copies to the Architect and Owner.

(f)                                    Review and evaluate all invoices and
payment applications against actual progress as certified by the Architect to
determine whether the amount claimed as the percent complete is accurate.
Developer shall certify the amounts due the General Contractor and Consultants
in a monthly draw request submitted to Owner no later than the fifth (5th) day
of each calendar month after which the draw request applies, subject to change
by the Project Lender. Developer may certify, modify or withhold certification
for payment, and shall require necessary revisions to such invoices.  Developer
will submit certified Project invoices to the Owner for review and approval
along with a report summarizing the status of payments to the General Contractor
and the construction costs of the Project.  The Developer’s certification for
payment shall constitute a representation to Owner, based on the Developer’s
determinations at the site and on the data comprising the General Contractor’s
invoices, that, to the best of the Developer’s knowledge,

6


--------------------------------------------------------------------------------


information and belief, the work has progressed to the point indicated and,
except as stated in the certification for payment, the quality of the work is in
accordance with the construction documents.

(g)                                 Obtain from the General Contractor all
required lien waivers and all other documentation as provided for herein or in
the General Contract, and obtain payment and performance bonds from the General
Contractor covering the performance of all the work described in this Agreement.

(h)                                 Consult with the Architect and Owner if the
General Contractor or any contractor or subcontractor requests interpretations
of the meaning and intent of the plans and specifications and assist in the
resolution of any questions which may arise.

(i)                                     Assist in preparing such reports as may
be reasonably required for the use of any public agency on the progress of
construction.

(j)                                     Maintain construction cost reporting for
the Project, using Owner’s standard chart of accounts and report format.

(k)                                  Arrange for the delivery and storage,
protection and security of Owner- purchased materials, systems and equipment
which are a part of the Project, until such items are incorporated into the
Project.

(l)                                     On application for final payment by the
General Contractor, cause a final inspection of the work by the Architect to be
performed, assemble and deliver to Owner any written guaranties, releases, bonds
and waivers, instruction books, diagrams and charts required by the appropriate
contract documents, and issue an approval for final payment.

(m)                               Arrange for and assist the General Contractor
in coordinating the installation of the public and private utilities with the
appropriate utility companies on the most favorable terms and conditions
obtainable at the time.

(n)                                 Coordinate the construction work with any
activities of Owner on or about the Project site during the construction period,
including coordinating the preparation and completion of punch list items.

(o)                                 Hold regular meetings to be attended by
representatives of Architect, General Contractor and other key parties, and such
special meetings as requested or required, and record and distribute minutes and
decisions; also provide copies of meeting minutes to Owner.

(p)                                 Establish a monthly reporting system that
covers major operations, cost, schedule, and marketing aspects of the Project,
including:

(i)                                     Cost Status - a monthly cost status
report for each major cost item in the Project, employing a format acceptable to
Owner and tracking budget, estimate, amount contracted, change orders and
estimated cost to complete.

7


--------------------------------------------------------------------------------


(ii)                                  Payments Status – a monthly payments
status report for each major cost item in the Project employing a format
acceptable to Owner and track payments made and amounts yet to be paid and
project monthly cash requirements and update projections periodically.

(iii)                               Project Status – a monthly narrative with
executive summary, that outlines project progress during reporting periods, and
projection for work to be commenced in next period.

(q)                                 Review (and cause the appropriate
Consultants to review) all applicable building codes, environmental, zoning and
land use laws and other applicable local, state and federal laws, regulations
and ordinances concerning the development, use and operation of the Project or
any portion thereof. The Developer shall make application for and seek to obtain
and keep in full force and effect all necessary governmental approvals and
permits, and shall endeavor to perform such acts as shall be reasonably
necessary to effect compliance by the Owner with all laws, rules, ordinances,
statutes, and regulations of any governmental authority applicable to the
Project. Upon receipt of Owner’s written request, Developer shall seek to obtain
any variances or rezoning of such portion of the Land as are necessary or
appropriate to cause the Project to be in compliance with applicable codes,
laws, regulations and ordinances. Developer shall coordinate and establish
agreements with all necessary government agencies and utilities.

(r)                                    Establish and maintain a central file for
all design, construction, and related contractual documents, including
contracts, purchase orders and change orders.

(s)                                  Receive and confer with Owner regarding
response to all notices, claims and pertinent correspondence, and provide Owner
with three (3) close-out binders containing all warranties, guarantees,
operating manuals and as-built drawings at Completion of the Project.

(t)                                    Make payment each month of expenditures
authorized in the Final Development Budget, to the extent funds are made
available therefor by Owner.

(u)                                 Perform such other additional development
management functions as are commercially appropriate to complete the orderly and
proper construction of the Project in accordance with the Development Plan,
Development Budget and Final Project Schedule.

(v)                                 Maintain current and accurate records and
reports with regard to the financing, development and progress of the Project. 
Such records shall be maintained at the Developer’s principal place of business
and shall be made available to the Owner at any reasonable time, during normal
business hours, for review and inspection by the Owner.  Owner shall have the
right at its sole cost and expense to make copies of any books and records
applicable to the development of Project for Owner’s use and review.  If Owner
shall notify Developer of either weaknesses in internal control or errors in
record keeping, Developer shall correct such weaknesses or errors as soon as
possible after they are disclosed to Developer.  Developer shall notify Owner in
writing of the

8


--------------------------------------------------------------------------------


actions taken to correct such weaknesses or errors.

(w)                               Cause the General Contractor to comply with
all Governmental Requirements (as hereinafter defined) relating to the
Improvements and the Property including, but not limited to, all applicable
environmental laws including the Resource Conservation and Recovery Act and the
Comprehensive Environmental Response Compensation and Liability Act. As used
herein, “Governmental Requirements” means final land development approval and
all other permits and approvals required to commence and complete construction
of the Project in accordance with the Plans and Specifications and all
applicable statutes, ordinances, regulations, orders, rules, directives or
contracts of any federal, state, municipal or other governmental or
quasi-governmental board, agency, authority or body, including the preparation
and submission of all necessary drawings, documents, information and comments
(all of which shall be subject to Owner’s approval prior to submission to any
governmental authority).

(x)                                   Review the General Contractors’ notice of
substantial completion, the Punchlist initially prepare by the General
Contractor and the Punchlist as revised by the Architect.  Together with Owner
and Architect, Developer shall inspect the work.  Developer’s inspection shall
be to determine whether substantial completion has been achieved and to verify
the accuracy of the Punchlist.  Developer shall refuse to accept the work as
substantially complete if Developer, Owner and Architect determine that the work
has not been substantially completed.  If Owner, Developer and Architect agree
that the work is substantially complete, Developer will coordinate the
preparation by Architect of a certificate of substantial completion which shall
establish the date of substantial completion of the work and shall fix the time
within which the General Contractor shall complete the items on the Punchlist. 
Developer shall use reasonable efforts to obtain the General Contractor’s
written acceptance of the responsibilities assigned to General Contractor in
such certificate.

(y)                                 If there is a construction loan on the
Project, assist Owner in preparing and submitting to the construction lender
draw requests in accordance with the documents evidencing and securing the
construction loan and otherwise use reasonable efforts to ensure that
construction of the Project is performed in compliance with the construction.

Section 2.8                                      Limitation on Expenditures. 
Except for expenditures made and obligations incurred in accordance with the
approved Final Development Budget for the Project, or otherwise approved in
writing in advance by Owner, Developer shall not have the power or authority to
make any expenditure or incur any expense or obligation on behalf of Owner in
connection with development of the Project, except in the face of an emergency
affecting the safety of persons or property in connection with the Project, and
then only to the extent reasonably necessary during the period of such
emergency.  In the event of an emergency, Developer shall notify Owner as soon
as practicable of the existence of such emergency, the action taken by and the
expense or obligation incurred by Developer with respect thereto.

Section 2.9                                      Employees.  Developer shall
have in its employ at all times and at its sole expense, a sufficient number of
capable employees with sufficient experience and knowledge to enable Developer
to perform its duties hereunder.  All personnel used by Developer in the

9


--------------------------------------------------------------------------------


performance of its duties hereunder shall be qualifies by training and
experience to perform their assigned tasks and shall maintain any and all
necessary or appropriate licenses or permits in order to fulfill their
responsibilities in connection with the performance of such work.  The
individual development managers designated by Developer to be dedicated to the
Project and who shall be principally responsible for performing the development
management functions set forth in this Agreement shall be subject to the
reasonable approval of Owner. Owner hereby acknowledges its approval of the
following individuals as development managers principally responsible for
performing the development management functions set forth herein:  Jeff Nelsen
and Bill Sumski. Any substitute development manager shall also be subject to the
reasonable approval of Owner. All persons employed by Developer in the
performance of its responsibilities hereunder shall be exclusively controlled by
and shall be employees of Developer and not of Owner, and Owner shall have no
liability, responsibility or authority with respect thereto.

Section 2.10                                Funds for Construction.  Owner
agrees that it will fund the amount of the construction, not to exceed the
amount shown in the Final Development Budget as the same is modified by written
change orders approved in writing by Owner.

Section 2.11                                Ownership of Information and
Materials.  As between Owner and Developer, Owner shall have the right to use,
without further compensation to Developer, all written data and information
generated by or for Developer in connection with the Project or supplied to
Developer by Owner or Owner’s contractors or agents, and all drawings, plans,
books, records, contracts, agreements and all other documents and writings in
its possession relating to its services or the Project.  Such data and
information shall at all times be the property of Owner, and upon request of
Owner, Developer shall deliver to Owner any such data and information in the
possession of under the control of Developer. Developer agrees, for itself and
all persons retained or employed by Developer in performing its services, to
hold in confidence and not to use or disclose to others any confidential or
proprietary information of Owner which is heretofore or hereafter disclosed to
Developer or any such persons and which is designated by Owner as confidential
and proprietary, including but not limited to any proprietary or confidential
data, information, plans, programs, plants, processes, equipment, costs,
operations, tenants or customers which may come within the knowledge of
Developer or any such persons in the performance of, or as a result of, its
services, except where (a) Owner specifically authorizes Developer to disclose
any of the foregoing to others or such disclosure reasonably results from the
performance of Developer’s duties hereunder, or (b) such written data or
information shall have theretofore been made publicly available by parties other
than Developer or any such persons, or (c) Developer is required by law to
disclose such information (provided that in such case Developer shall give Owner
prior notice of the request for disclosure and shall cooperate with Owner in
obtaining a protective order or other remedy at Owner’s expense).

Section 2.12                                Hazardous Substances.  Developer
shall exercise such efforts as are exercised by other prudent developers of
similar property to prevent any Hazardous Substances from being deposited,
stored, disposed, placed, generated, manufactured, buried, refined, transported,
treated, discharged, handled or located on the Land or Improvements, except as
may be specifically authorized by Owner of this Agreement.  In connection with
any such Hazardous Substances so authorized, Developer shall exercise reasonable
best efforts to confirm that any such authorized activity with respect to
Hazardous Substances is conducted in accordance with applicable Governmental
Requirements and the terms and conditions of any such authorization

10


--------------------------------------------------------------------------------


by Owner.  The term “Hazardous Substances” includes (a) any chemical, material,
element, compound, solution, mixture, substance or other matter of any kind
whatsoever which is defined, classified, listed, designated or regulated as
hazardous, toxic or radioactive by any federal statute, ordinance, regulation,
order, rule or directive, or any statute, ordinance, regulation, order, rule or
directive of the State of Colorado, any political subdivisions of that state,
any township or municipal corporation of the state, or any board, agency,
authority or body associated with any of the foregoing or any quasi-governmental
body or agency with jurisdiction over such matters; (b) PCBs or asbestos or
materials containing PCBs or asbestos; (c) petroleum and petroleum-based
chemicals and substances; and (d) urea formaldehyde.  Owner authorizes Developer
to allow a contractor engaged in construction to temporarily use or store
Hazardous Substances where (i) such Hazardous Substances are reasonably required
for an area in quantities appropriate to the performance of the contractors’
work; (ii) the use and storage of such Hazardous substances is in conformity
with all applicable requirements; (iii) the contractor agrees to indemnify Owner
and Developer for all liability resulting therefrom; and (iv) Developer
exercises reasonable oversight over the contractors’ compliance with clauses (i)
and (ii).

Section 2.13                                Payment for Materials. 
Notwithstanding anything contained herein to the contrary, no amount shall be
paid to Developer for materials delivered but not yet incorporated into the
Project unless Owner and Project Lender receives (a) bills of sale or other
evidence to the passage of title of such materials to Owner, subject only to
payment, (b) evidence that the materials ate insured under applicable casualty
insurance policies, and (c) evidence that such materials are securely stored at
the Property.  In the event of any conflict between this Section 2.13 and the
terms and conditions of Owner’s agreements with the Project Lender, the latter
shall control.

Section 2.14                                Completion.

(a)                                  Developer shall use its reasonable efforts
to cause Completion (as hereinafter defined) of the Project to occur on or
before the final completion date set forth in the Project Schedule.

(b)                                 For purposes of this Agreement, the
“Completion” of the Project shall be deemed to have occurred on such date as all
the following conditions are fulfilled:

(i)                                     The Project has been completed in
substantial accordance with the plans and specifications for the Project (as
same have been approved by Owner) and all punchlist items have been completed.

(ii)                                  All fractional units have been completed
with standard finishes in substantial accordance with the plans and
specifications therefore (as same have been approved by Owner) and are ready for
sale.

(iii)                               Owner has been delivered a true and correct
copy of an affidavit of the General Contractor in respect of the Project setting
forth the following:

(A)                              That the General Contractor has been paid in
full for all work relating to the Project performed through the date of the
affidavit;

11


--------------------------------------------------------------------------------


(B)                                That the General Contractor has paid all
subcontractors, suppliers and other vendors in full for all amounts due through
the date of the affidavit;

(C)                                That the work on the Project through the date
of the affidavit has been performed in substantial accordance with the Project
plans and specifications approved by Owner;

(iv)                              Owner and any escrowee under any construction
escrow created in relation to the Project have received the General Contractor’s
final lien waiver on a form to be reasonably approved by Owner, which among
other things waives and releases all lien rights and any claims the General
Contractor may have with respect to the Owner or the Project and related
improvements;

(v)                                 Developer has delivered to Owner, at the
expense of Owner, an endorsement to owner’s policy of title insurance insuring
against mechanics’ or materialmen’s liens affecting the Project;

(vi)                              Developer has delivered to Owner a sworn
certification by Developer that it is not aware of any matter contained in the
General Contractor’s sworn statement required above that is incorrect,

(vii)                           Developer has delivered to Owner a Certificate
of Substantial Completion from the Architect on the form promulgated by the AIA
in respect of the Project;

(viii)                        Developer has delivered to Owner a certificate of
occupancy for the Project (or similar governmental approval) allowing
unconditional occupancy of the Project for its intended purpose;

(ix)                                Developer has delivered to Owner three (3)
binders with all warranties, guaranties, operating manuals and similar closeout
documents concerning the improvements required by the plans and specifications
for the Project;

(x)                                   Developer has otherwise complied with the
provisions of this Agreement relative to the Project and is not in default
hereunder.

Section 2.15                                REIT Limitations.

(a)                                  The Developer understands and acknowledges
that an indirect interest in Owner is held by Behringer Harvard Opportunity REIT
I, Inc. (“BHO”), a corporation that has elected to be treated as a real estate
investment trust under Code Sections 856 et. seq. (a “REIT”).  The Developer
further understands and acknowledges that in order to maintain its status as a
REIT, BHO must comply with numerous and complex rules and regulations set forth
in the Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations, many of which are applied on a quarterly and/or annual basis (the
“REIT Requirements”), and that the actions of the Developer may have a material

12


--------------------------------------------------------------------------------


effect on the ability of BHO to continue to maintain its status as a REIT. 
Accordingly, notwithstanding any other provision of this Agreement, the
Developer shall not take any action which (i) could adversely affect the ability
of BHO to qualify or continue to qualify as a REIT, (ii) could subject BHO to
any additional taxes under Code Section 857 or Code Section 4981 or other
potentially adverse consequences under the Code, or (iii) otherwise could cause
BHO to violate the REIT Requirements.  The provisions of this Section 2.15 shall
not apply to any portion of the Project that has been transferred to a taxable
REIT subsidiary of BHO or an entity owned wholly or in part by a taxable REIT
subsidiary of BHO.

(b)                                 Owner hereby advises Developer that
Developer may take the actions and engage in the activities described in this
Section 2.15(b) (collectively, the “REIT Permitted Activities”) without being in
breach of the covenants set forth in Section 2.15(a) above, so long as such
actions and activities are performed in compliance with the Business Plan, Final
Development Plan and Final Development Budget.  REIT Permitted Activities
include any and all activities (consistent with the Business Plan, Final
Development Plan and Final Development Budget) necessary or reasonably
appropriate to develop the Property up to (but not including) the commencement
of actual physical construction of improvements thereon, including specifically,
without limitation, the following:

(i)                                     Preparation of a Final Development Plan,
Final Development Budget and Final Project Schedule;

(ii)                                  Interviewing, negotiating with and
recommending the Architect for the Project;

(iii)                               Interviewing, negotiating with and
recommending any other Consultants;

(iv)                              Overseeing necessary public and private
approvals for the Project, including platting, city planning, applicable
building codes, public works, any applicable architectural review committee, and
building permit approvals;

(v)                                 Overseeing and managing any survey, soil,
environmental or any other on site tests required;

(vi)                              Overseeing, managing and coordinating the
Consultants and Architect;

(vii)                           Reviewing all Consultants’ designs during their
development;

(viii)                        Providing Owner with monthly progress reports;

(ix)                                Providing business administration and
supervision in respect of the Project;

(x)                                   Soliciting and negotiating the
construction contract with the

13


--------------------------------------------------------------------------------


General Contractor

(c)                                  The parties agree that the following
activities do not constitute REIT Permitted Activities:  (i) engaging in the
actual construction of physical improvements on the Property, or (ii) selling,
transferring or entering into any binding agreement to sell or transfer any
portion of the Property to any person (other than an affiliate of Owner).

(d)                                 Nothing contained in this Agreement shall be
construed to restrict the right of Developer (i) to conduct development activity
in compliance with that certain Development Agreement dated May 10, 2007, by and
between Developer as “Developer” and Behringer Harvard Cordillera, LLC as
“Owner”, or (ii) to conduct sales and marketing activity in compliance with that
certain Sales Management Agreement dated May 10, 2007, by and between Developer
as “Manager” and Behringer Harvard Residences at Cordillera, LLC as “Owner”.

ARTICLE 3
COMPENSATION

Section 3.1                                      Development Fee.  For all
services rendered in connection with the development of the Project pursuant to
Article 2, Developer shall be paid a fee (the “Development Fee”) equal to three
percent (3%) of all approved Designated Construction Costs (as defined in
Exhibit E attached hereto); provided, however, that the Development Fee shall be
subject to possible reduction as set forth in Section 3.2 below. The Development
Fee shall be paid according to the schedule set forth on Exhibit F attached
hereto, subject to the provisions of Section 3.2 below. The Development Fee
shall be Developer’s full and complete compensation for the performance of
duties, services, efforts and/or activities in connection with the development
of the Project, whether or not enumerated in Article 2.  Developer shall not be
entitled to payment for or reimbursement of any costs or expenses incurred in
the performance of the services under Article 2 or otherwise in connection with
the development of the Project, except as expressly set forth in this Agreement
or the Final Development Budget.

Section 3.2                                      Adjustment to Development Fee. 
Upon the date of Completion, a determination shall be made as to whether the
Development Fee should be reduced.  If the Designated Construction Costs
incurred to complete the Project exceed the Designated Construction Costs set
forth in the Final Development Budget, or if the date of Completion is later
than the date of Completion projected in the Final Project Schedule (excluding
delays caused by Force Majeure Events, delays requested by the General
Contractor and approved by Owner, and delays resulting from change orders
initiated by Owner), then the Development Fee shall be reduced in the manner set
forth in Exhibit G attached hereto and made a part hereof.

Section 3.3                                      No Other Compensation.  Other
than the Development Fee, Developer shall be entitled to no compensation under
this Agreement, nor will Developer be entitled to any reimbursement of expenses
except as expressly set forth in this Agreement or the Final Development
Budget.  Without limiting the generality of the preceding sentence, it is
specifically agreed that, except as expressly set forth in the Final Development
Budget, Developer will not be entitled to reimbursement for (a) Developer’s
overhead and general expenses; (b) the salary and wages, payroll taxes,
insurance, workers’ compensation and other benefits of any employees of

14


--------------------------------------------------------------------------------


Developer; (c) the cost of forms, papers, ledgers and other supplies and
equipment used in the Developer’s office; (d) the cost of electronic data
processing or computer services that Developer may elect to incur in the
performance its duties under this Agreement; (e) the cost of office equipment
acquired by Developer to enable it to perform its duties hereunder; (f) the cost
of advances made to employees of Developer; (g) the cost of travel and lodging
by Developer’s employees and agents, unless included in the Final Development
Budget or otherwise approved in writing by Owner (it being agreed that Owner
shall allow Developer a reasonable allowance for travel expenses); (h) costs
arising from the fault or negligence of Developer, and (i) costs Developer is
prohibited from incurring with respect to the Project pursuant to Section 2.6(d)

ARTICLE 4
INSURANCE AND INDEMNITY

Section 4.1                                      Insurance Requirements. 
Throughout the term of this Agreement, insurance with respect to the Project
shall be carried and maintained in force in accordance with the provisions
contained in Exhibit H attached hereto and made a part hereof, with the premiums
and other costs and expenses for such required insurance to be borne as provided
in Exhibit H.

Section 4.2                                      Indemnity.  Subject to Section
4.3, Developer shall indemnify, defend and hold Owner and its owners, officers,
employees and agents harmless from and against any and all costs, expenses,
attorneys’ fees, suits, liabilities, damages, or claims for damages, in any way
relating to the management of the Project by Developer and arising out of or in
connection with the negligence or willful misconduct of Developer or Developer’s
failure or refusal to comply with or abide by or perform its obligations set
forth in this Agreement. Subject to Section 4.3, Owner shall indemnify, defend
and hold Developer and its owners, officers, employees and agents harmless from
and against all costs, expenses, attorneys’ fees, suits, liabilities, damages,
or claims for damages arising out of or in connection with the negligence or
willful misconduct of Owner or Owner’s failure or refusal to comply with or
abide by or perform its obligations set forth in this Agreement. The indemnities
set forth in this Section 4.2 shall survive the termination of this Agreement,
but shall lapse and be of no further effect unless a claim is made thereunder in
a court of competent jurisdiction within the applicable period of limitations
provided under Texas law.

Section 4.3                                      Waiver of Subrogation.  OWNER,
ON BEHALF OF ITSELF AND ITS INSURERS, WAIVES ITS RIGHTS OF RECOVERY AGAINST
DEVELOPER OR DEVELOPER’S PARTNERS AND THEIR RESPECTIVE OFFICERS, DIRECTORS AND
EMPLOYEES, FOR DAMAGES SUSTAINED BY OWNER AS A RESULT OF ANY DAMAGE TO ANY
PROPERTY OR ANY INJURY TO PERSONS ARISING FROM ANY RISK OR PERIL GENERALLY
COVERED OR COVERABLE BY ANY INSURANCE POLICY ACTUALLY CARRIED BY OR REQUIRED TO
BE CARRIED BY OWNER PURSUANT TO THE TERMS OF THIS AGREEMENT, REGARDLESS OF
CAUSE, INCLUDING NEGLIGENCE; AND OWNER AGREES THAT NO PARTY SHALL HAVE ANY SUCH
RIGHT OF RECOVERY BY WAY OF SUBROGATION OR ASSIGNMENT.  DEVELOPER, ON BEHALF OF
ITSELF AND ITS INSURERS, WAIVES ITS RIGHTS OF RECOVERY AGAINST OWNER AND OWNER’S
PARTNERS AND THEIR RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES, FOR DAMAGES
SUSTAINED BY DEVELOPER AS A RESULT OF ANY DAMAGE TO ANY PROPERTY OR ANY INJURY

15


--------------------------------------------------------------------------------


TO PERSONS ARISING FROM ANY RISK OR PERIL GENERALLY COVERED OR COVERABLE BY ANY
INSURANCE POLICY ACTUALLY CARRIED BY OR REQUIRED TO BE CARRIED BY DEVELOPER
PURSUANT TO THE TERMS OF THIS AGREEMENT, REGARDLESS OF CAUSE, INCLUDING
NEGLIGENCE; AND DEVELOPER AGREES THAT NO PARTY SHALL HAVE ANY SUCH RIGHT OF
RECOVERY BY WAY OF SUBROGATION OR ASSIGNMENT. OWNER AND DEVELOPER SHALL EACH
NOTIFY THEIR RESPECTIVE INSURANCE CARRIERS OF THE MUTUAL WAIVERS HEREIN
CONTAINED AND SHALL CAUSE THEIR RESPECTIVE INSURANCE POLICIES REQUIRED HEREUNDER
TO BE ENDORSED, IF NECESSARY, TO PREVENT ANY INVALIDATION OF COVERAGE AS A
RESULT OF THE MUTUAL WAIVERS HEREIN CONTAINED AND SHALL CAUSE THEIR RESPECTIVE
INSURANCE POLICIES REQUIRED HEREUNDER TO BE ENDORSED, IF NECESSARY, TO PREVENT
ANY INVALIDATION OF COVERAGE AS A RESULT OF THE MUTUAL WAIVERS HEREIN CONTAINED.

Section 4.4                                      Non-Recourse Liability.  The
liability of Owner for the payment of all sums which may be owed to Developer
under this Agreement and for the performance of all other obligations of Owner
to Developer under this Agreement shall be limited to Owner’s interest in the
Project and the proceeds thereof.  Neither Owner nor any of the constituent
partners or members of Owner or any partners or members, shareholders, officers,
directors, beneficiaries or trustees of the constituent partners or members of
Owner shall be personally liable for the payment of any sums or the performance
of any other obligations to Developer.

ARTICLE 5
TERM AND TERMINATION

Section 5.1                                      Term.  Developer shall manage
the development of the Project as herein specified until Completion (as
hereinafter defined) of the Project; provided, however, if any remedial work to
be performed by the General Contractor (as hereinafter defined) following the
Completion of the Project has not been completed, the term of this Agreement
shall be extended until the date on which any remedial work required to be
performed by the General Contractor following completion of the Project shall be
so performed and accepted by Owner.

Section 5.2                                      Termination by Owner. 
Notwithstanding anything contained in this Agreement to the contrary, Owner may
terminate this Agreement if one or more of the following events shall occur:

(a)                                  the filing by Developer of a voluntary
petition in bankruptcy, the filing by a creditor of an involuntary petition in
bankruptcy which is not dismissed within sixty (60) days, the adjudication of
Developer as bankrupt or insolvent, the filing by Developer of any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution, assignment for the benefit of creditors, or similar
relief for debtors;

(b)                                 a failure by Developer to pay any amounts or
monetary obligations due and owing to Owner which is not cured within three (3)
business days following receipt of written notice by Owner specifying such
default;

16


--------------------------------------------------------------------------------


(c)                                  Completion of the Project is delayed (or in
Owner’s reasonable judgment will be delayed) beyond the scheduled date of
Completion set forth in the Final Project Schedule, and/or the costs of the
Project exceed (or in Owner’s reasonable judgment will exceed) the amount set
forth in the Final Development Budget to such an extent that the Development Fee
will be decreased by an amount equal to thirty percent (30%) of the budgeted
Development Fee pursuant to the provisions of Exhibit G;

(d)                                 a good faith determination by Owner that
Developer is not developing the Project in a manner satisfactory to Owner,
provided that (i) Owner shall have notified Developer in writing of such
dissatisfaction, and (ii) Developer shall have failed to cure Owner’s
dissatisfaction within sixty (60) days after the giving of such notice;

(e)                                  a good faith determination by Owner, after
a review of the status of the Project and a review of current market conditions,
that completion of the Project is not economically feasible and the simultaneous
termination of the sales management agreement governing the sales of the
Project;

(f)                                    a material default by Developer under
this Agreement that is not cured within thirty (30) days following receipt of
written notice from Owner specifying the default; provided, however, that if
such default cannot be cured within such thirty (30) day period through the use
of diligent efforts, such period shall be extended for an additional thirty (30)
days; provided, further, that if Developer promptly commences such cure and
thereafter diligently prosecutes such cure but is unable to complete such cure
within the aforesaid two thirty (30) day periods, Developer shall be afforded an
additional thirty (30) days to complete such cure.

(g)                                 Owner sells the Property, at Owner’s
election.

(h)                                 Cordillera Partners, LLC, a Delaware limited
liability company and an affiliate of Developer (“CP Investor”), defaults in any
of its obligations under that certain Limited Liability Company Agreement of
Behringer Harvard Residences at Cordillera, LLC dated as of May 10, 2007 (the
“Owner LLC Agreement”), and such default is not cured within any applicable
notice or grace period; provided, however, that for purposes of this Section
5.2(h), the failure of CP Investor to make a capital contribution to Owner shall
not be considered such a default..

(i)                                     CP Investor ceases to own any interest
in Owner.

Section 5.3                                      Termination by Developer. 
Developer may terminate this Agreement if one or more of the following events
shall occur:

(a)                                  a failure by Owner to pay any amounts or
monetary obligations due and owing to Developer which is not cured within three
(3) business days following receipt of written notice by Developer specifying
such default;

(b)                                 a material default by Owner under this
Agreement that is not cured within thirty (30) days following receipt of written
notice from Developer specifying the default; provided, however, that if such
default cannot be cured within such thirty (30) day period

17


--------------------------------------------------------------------------------


through the use of diligent efforts, such period shall be extended for an
additional thirty (30) days; provided, further, that if Owner promptly commences
such cure and thereafter diligently prosecutes such cure but is unable to
complete such cure within the aforesaid two thirty (30) day periods, Owner shall
be afforded an additional thirty (30) days to complete such cure.

Section 5.4                                      Additional Remedies.  If either
party defaults in the performance of any of its obligations hereunder and such
default continues beyond the applicable notice and cure periods as set forth in
Section 5.1, then the non-defaulting party may pursue all other rights, remedies
and recourses available at law.  Enforcement of the provisions of this Article 5
shall not diminish Developer’s obligations under Article 6.

ARTICLE 6
DUTIES UPON TERMINATION OR EXPIRATION

Section 6.1                                      Developer’s Duties.  Upon
termination or expiration of this Agreement, Developer shall, within five (5)
business days thereafter, deliver to Owner complete copies of all books and
records maintained by Developer for the Project.

Section 6.2                                      Owner’s Duties.  Owner shall
compensate Developer for all fees earned hereunder through the date of
termination promptly following the delivery of the information called for in
Section 6.1, subject to any claims Owner may have arising out of Developer’s
default in performance hereunder.

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

Section 7.1                                      Developer’s Representations and
Warranties.  Developer hereby represents and warrants to Owner as of the date
hereof as follows:

(a)                                  Developer is duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
authorized to conduct business in the State of Colorado.  Developer has full
power and authority to execute, deliver and carry out the terms and provisions
of this Agreement and has taken all necessary action, corporate or otherwise, to
authorize the execution, delivery and performance of this Agreement, and this
Agreement constitutes the legal, valid and binding obligation of Developer
enforceable in accordance with its terms, subject to creditor’s rights,
bankruptcy and any other equitable principles. The execution and delivery of
this Agreement by the party signing on behalf of Developer has been duly
authorized.  No order, permission, consent, approval, license, authorization,
registration or validation of, or filing with, or exemption by, any governmental
agency, commission, board or public authority is required to authorize, or is
required in connection with, the execution, delivery and performance of this
Agreement.

(b)                                 The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereunder on the part of
Developer do not and will not conflict with or result in the breach of any
material terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge, or encumbrance

18


--------------------------------------------------------------------------------


upon any of the assets of Developer by reason of the terms of any contract,
mortgage, lien, lease, agreement, indenture, instrument or judgment to which
Developer is a party or which is or purports to be binding upon Developer or
which otherwise affects Developer, or which otherwise will not be discharged,
assumed or released.  No action by any federal, state or municipal or other
governmental department, commission, board, bureau or instrumentality is
necessary to make this Agreement a valid instrument binding upon Developer in
accordance with its terms.

(c)                                  There are no attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships or
voluntary or involuntary proceedings in bankruptcy or pursuant to any other
debtor relief laws contemplated or filed by Developer or pending against
Developer.

(d)                                 All authorizations required to be obtained
from, and all registrations, declarations and filings, if any, required to be
made with, all governmental authorities and all other persons or entities to
permit Developer to execute and deliver this Agreement have been obtained.

(e)                                  There are no claims, actions, litigation,
judgments, rulings, suits or proceedings actual, pending, or, to the best of
Developer’s knowledge, threatened, including, without limitation, bankruptcy or
other insolvency proceedings, by or against Developer which, if determined
adversely to Developer, would materially adversely affect Developer’s ability to
perform its obligations under this Agreement.

(f)                                    Developer is possessed of sufficient
skill, qualifications, experience, expertise and capability to perform its
obligations hereunder, shall maintain adequate personnel, manpower, capital,
equipment and facilities to perform its obligations hereunder, and holds any and
all licenses, certificates, authorizations and registrations required to permit
it to perform its obligations hereunder.

(g)                                 Developer represents that it is
knowledgeable and experienced in the development and construction management of
property similar to the Project.

Section 7.2                                      Owner’s Representations and
Warranties.  Owner hereby represents and warrants to Developer as of the date
hereof:

(a)                                  Owner is duly organized, validly existing
and in good standing under the laws of the State of Delaware, and is authorized
to conduct business in the State of Colorado.  Owner has full power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary action, corporate or otherwise, to
authorize the execution, delivery and performance of this Agreement, and this
Agreement constitutes the legal, valid and binding obligation of Owner
enforceable in accordance with its terms, subject to creditor’s rights,
bankruptcy and any other equitable principles. The execution and delivery of
this Agreement by the party signing on behalf of Owner has been duly authorized.
No order, permission, consent, approval, license, authorization, registration or
validation of, or filing with, or exemption by, any governmental agency,
commission, board or public authority is required to authorize, or

19


--------------------------------------------------------------------------------


is required in connection with, the execution, delivery and performance of this
Agreement.

(b)                                 The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereunder on the part of
Owner do not and will not conflict with or result in the breach of any material
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge, or encumbrance upon any of the assets of
Owner by reason of the terms of any contract, mortgage, lien, lease, agreement,
indenture, instrument or judgment to which Owner is a party or which is or
purports to be binding upon Owner or which otherwise affects Owner, or which
otherwise will not be discharged, assumed or released. No action by any federal,
state or municipal or other governmental department, commission, board, bureau
or instrumentality is necessary to make this Agreement a valid instrument
binding upon Owner in accordance with its terms.

(c)                                  There are no attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships or
voluntary or involuntary proceedings in bankruptcy or pursuant to any other
debtor relief laws contemplated or filed by Owner or pending against Owner.

(d)                                 All authorizations required to be obtained
from, and all registrations, declarations and filings, if any, required to be
made with, all governmental authorities and all other persons or entities to
permit Owner to execute and deliver this Agreement have been obtained.

(e)                                  There are no claims, actions, litigation,
judgments, rulings, suits or proceedings actual, pending, or, to the best of
Owner’s knowledge, threatened, including, without limitation, bankruptcy or
other insolvency proceedings, by or against Owner which, if determined adversely
to Owner, would materially adversely affect Owner’s ability to perform its
obligations under this Agreement;

ARTICLE 8
MISCELLANEOUS PROVISIONS

Section 8.1                                      Notices.  All notices given
hereunder shall be made in writing and given to the addressee at the address
specified on the signature pages hereof.  Notices may be given by certified
mail, return receipt requested, by hand delivery, or by facsimile transfer (with
receipt confirmation) and shall be effective upon receipt at the address of the
addressee.

Section 8.2                                      Assignment.  Developer may not
assign its rights nor delegate its duties hereunder without the prior written
consent of Owner.  Developer’s assignment in contravention of this Section shall
be null and void.  Any permitted assignment by Developer shall not relieve
Developer of any of its obligations hereunder.  Owner shall have the right to
assign its rights and duties under this Agreement without the consent of
Developer.

Section 8.3                                      Waiver of Lien Claims. 
Developer hereby waives any and all rights it may now or hereafter have to
assert a lien (whether constitutional, statutory, conferred by common law or
arising in any other manner) against the Project or any part thereof.

20


--------------------------------------------------------------------------------


Section 8.4                                      Lender Requirements.  In the
event that a mortgagee of the Project (a “Project Lender”) requests that
Developer execute a document in connection with a loan to Owner, Developer will
respond to such request promptly and will not unreasonably withhold its consent
to and execution of such document. Without limiting the generality of the
preceding sentence, Developer agrees that it will execute and deliver the
following documents within five (5) days after request therefor: (a) an
agreement that a Project Lender may terminate this Agreement if a default occurs
in respect of the loan secured by the Project; (b) an estoppel certificate
certifying that this Agreement is in full force and effect and containing such
other certifications as may be reasonably requested; (c) an agreement
subordinating this Agreement and the fees payable to Developer hereunder  to any
mortgage or deed or trust held by a Project Lender; and (d) confirmation of the
waiver by Developer of any right to assert a lien against the Project. 
Developer shall use reasonable care to avoid any act or omission that, in the
performance of its duties hereunder, shall in any way conflict with the terms of
any mortgage documents in respect of the Project, provided that Developer has
been furnished with copies of such mortgage documents. In addition, Developer
agrees to conform its general policies and procedures to any commercially
reasonable requirements of any Project Lender providing financing for the
acquisition or construction of the Project.

Section 8.5                                      Force Majeure Events.  Except
for obligations regarding the payment of money and the maintenance of insurance,
whenever a period of time is herein prescribed for action to be taken by Owner
or Developer, neither party shall be liable or responsible for, and there shall
be excluded from the computation for any such period of time, any delays due to
Force Majeure Events.  For purposes hereof, “Force Majeure Events” shall consist
of abnormal weather patterns that affect critical path construction, acts (or
the failure to act) by the other party to this Agreement, unforeseeable
subsurface conditions, uncontrollable delay in issuance of permits, changes in
governmental laws, enemy or hostile governmental action, civil commotion, and
fire or other casualty.  The party seeking to excuse delay in performance by
reason of a Force Majeure Event must, no later than the tenth (10th) day of the
calendar month immediately following the calendar month in which such Force
Majeure Event occurs, notify the other party thereof in writing, and of the
cause or causes thereof.

Section 8.6                                      Governing Law.  This Agreement
shall be governed and construed in accordance with the laws of the State of
Texas.

Section 8.7                                      Time of Essence.  Time is of
the essence of this Agreement.

Section 8.8                                      Compliance Amendments. 
Reference is made to Behringer Harvard Opportunity Op I, LP, a Texas limited
partnership (“BH REIT”), which owns a direct or indirect interest in Owner. 
Notwithstanding anything contained herein to the contrary, in the event that
legal counsel for Owner reasonably determines that an amendment to this
Agreement is necessary or advisable in order for this Agreement to comply with
applicable tax laws (including, without limitation, laws and regulations
pertaining to real estate investment trusts), applicable securities laws, the
offering documents pertaining to  BH REIT or any Affiliate, or the Statement of
Policy Regarding Real Estate Programs of the North American Securities
Administrators Association, Inc., effective September 29, 1993, as amended, then
Owner and Developer shall, within ten (10) business days after request from
Owner, execute such an amendment; provided, however, that no such amendment may
decrease the compensation to

21


--------------------------------------------------------------------------------


which Developer is entitled hereunder or materially increase Developer’s
liabilities or obligations under this Agreement without Developer’s written
consent.

Section 8.9                                      Entireties, Beneficiaries. 
This Agreement represents the entire Agreement between Owner and Developer with
regard to management of the Project and all prior agreements are superseded
hereby.  This Agreement is for the sole benefit of Owner and Developer and no
other party is benefited hereby.  This Agreement creates contractual rights only
between Owner and Developer, and Developer has no lien rights in or to the
Project.

Section 8.10                                No Agency.  Developer and its agents
shall all act as independent contractors in respect of Owner with regard to this
Agreement.  All personnel and staff of Developer shall be and remain employees
or agents of, or independent contractors with, Developer and not of or with
Owner.  Developer shall at all times represent to third parties that the
relationship of Developer to Owner, with regard to Developer’s duties under this
Agreement, is that of independent contractor, and Developer and Owner shall not
represent to any party that Developer and Owner are partners, co-venturers or
principal and agent, or have any other relationship other than that of
independent contractors with regard to this Agreement.  Developer’s authority to
act on behalf of Owner will be strictly limited to that expressly delegated
herein or in another written instrument executed by Owner.  In connection with
adoption by Owner of its Business Plan (as such term is defined in the Owner LLC
Agreement) and approval by Owner of the Final Development Plan, Final
Development Budget and Final Project Schedule (as same may be amended from time
to time, collectively, the “Plan”), Owner will delegate to Developer by written
instrument certain authority consistent with the Plan, which may include, but
will not necessarily be limited to, authority to perform the actions listed on
Exhibit I attached hereto.

Section 8.11                                Attorneys’ Fees.  Should either the
Owner or the Developer employ an attorney or attorneys to enforce any of the
terms and conditions of this Agreement, or to protect any right or interest
created or evidenced hereby, the losing party shall pay the party obtaining
final, unappealable judgment all reasonable costs, damages and expenses,
including reasonable attorneys’ fees and expenses incurred by the prevailing
party.

Section 8.12                                No Waiver.  The failure of either
party to seek redress for violation, or to insist upon the strict performance of
any covenant, agreement, provision or condition of this Agreement shall not
constitute a waiver of such strict performance and the parties shall have all
remedies provided in this Agreement and by applicable law with respect to any
subsequent act which would he originally constituted a violation.

Section 8.13                                Entire Agreement.  This Agreement
embodies the entire understanding of the parties and supersedes all prior
agreements and understandings and there are no further agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter of this Agreement.

Section 8.14                                Severability.  If one or more of the
provisions of this Agreement or any application of this Agreement shall be
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions of this Agreement and any other
application of such provisions shall in no way be affected or impaired.

22


--------------------------------------------------------------------------------


Section 8.15                                Amendments.  This Agreement may be
amended, from time to time, only with the written consent of both Owner and
Developer.

Section 8.16                                Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original, and
said counterparts shall constitute but one and the same instrument.

Section 8.17                                Additional Acts.  In connection with
this Agreement, as well as all transactions contemplated by this Agreement,
Owner and Developer each agree to execute and deliver such additional documents
and instruments and take all such necessary action and perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions; provided, however, this Agreement may be modified only in
accordance with the terms hereof.

Section 8.18                                Additional Phases.  Owner and
Developer agree that in the event that it is determined by Owner that additional
phases of fractional units will be developed, that a developer is needed in
connection with the same, and that Owner desires that Developer provide such
services, then provided that Developer is not then in default under this
Agreement, the development of the additional fractional units shall be governed
by the terms of this Agreement and Developer shall prepare and have approved by
Owner a Final Development Plan, Final Development Budget and a Final Development
Schedule for each new phase of fractional unit development.

Section 8.19                                Exhibits.  All exhibits referred to
herein shall be considered a part of this Agreement as fully as if and with the
same force and effect as if such exhibit had been included herein in full.

Section 8.20                                Limitation of Liability.  Any
liability of Owner to Developer (or any person or entity claiming by, through or
under Developer) for any default by Owner under this Agreement or any matter
relating to this Agreement shall be limited to Developer’s actual direct, but
not consequential, damages therefore.  Owner’s liability under this Agreement is
limited to Owner’s interest in the Project, and if Owner is comprised of more
than one entity, the liability of each entity comprising Owner shall be several
only (not joint) based upon such entity’s proportionate share of ownership in
the Project.

Section 8.21                                Confidentiality.  Developer will
keep confidential (a) the terms of this Agreement, and (b) all written and
verbal negotiations and communications with Owner in connection with this
Agreement (collectively, “Confidential Information”), and Developer will not
disclose or make available any Confidential Information to any other person or
entity, except to Developer’s accountants, brokers, attorneys, and other agents
for the purpose of providing advice to Developer in connection with the
Confidential Information and who agree to preserve the confidential nature of
the Confidential Information.

Section 8.22                                Authority of Developer.  Developer
shall have no right or authority, express or implied, to commit or otherwise
obligate Owner in any manner whatsoever except to the extent specifically
provided herein or specifically authorized in writing by Owner.

Section 8.23                                Licenses.  Developer represents and
warrants that (a) it has all the

23


--------------------------------------------------------------------------------


requisite licenses and other approvals required by law to carry out its duties
hereunder; or (b) it will affect the services requiring such licenses through
duly licensed agents and subcontractors who are affiliates of Developer that
have all requisite licenses and authority to carry out such services.  Developer
shall, at its own expense, qualify to do business and obtain and maintain such
licenses as may be required for the performance by Developer of its services.

Section 8.24                                Non-Discrimination Policy. 
Developer agrees that it will not deny the benefits of this Agreement to any
person, nor discriminate against any employee or applicant for employment
because of race, color, religion, sex, national origin, age or any other
applicable protected classification.  Developer will take affirmative action to
insure that the evaluation and treatment of employees ate free from such
discrimination.  Developer, unless exempt, further agrees to abide by the terms
of all applicable Federal, state and local non-discrimination provisions,
including but not limited to 41 CFR Sec. 60-1.4, such non-discrimination
provisions being incorporated herein by reference.  Developer shall include this
non-discrimination clause in all contracts and subcontracts to perform work
under this Agreement and will notify all labor organizations with which it has a
collective bargaining agreements of the obligations hereunder.

Section 8.25                                Waiver of Jury Trial.  Developer and
Owner each hereby waives trial by jury in any action arising out of matters
related to this Agreement, which waiver is informed and voluntary.

Section 8.26                                Transfer.  Owner and Developer
hereby acknowledge that Owner anticipates conveying the Project Land to
Behringer Harvard Residences at Cordillera, LLC as soon as reasonably possible
after the Project Land is subdivided from the Land.  In connection with that
conveyance, Owner and Developer agree that this Agreement shall be assigned to
Behringer Harvard Residences at Cordillera, LLC and Owner and Developer agree
that they will execute all reasonable documents necessary to effect such
assignment.

Section 8.27                                Dispute Resolution.  The parties
hereto have agreed to submit disputes to mandatory arbitration in accordance
with the provisions of this Section 8.26.  Each party waives the right to
commence an action in connection with this Agreement in any court and expressly
agrees to be bound by the decision of the arbitrator determined in this Section
8.26; provided, however, the waiver in this Section 8.26 will not prevent the
other party from commencing an action in any court for the sole purposes of
enforcing the obligation of the other party to submit to binding arbitration or
the enforcement of an award granted by arbitration herein.  Notwithstanding the
foregoing, prior to submitting any dispute hereunder to arbitration, each party
shall first attempt in good faith, for thirty (30) days after the first notice
given under this Agreement regarding such dispute, to resolve any such dispute
promptly by negotiation between executives of each party who have authority to
settle the dispute, which shall include an in-person meeting between such
executives in Dallas, Texas.

(a)                                  Any dispute between the parties as to the
interpretation of any provision of this Agreement or the rights and obligations
of any party hereunder shall be resolved through binding arbitration as
hereinafter provided in Denver, Colorado.

(b)                                 If arbitration is required to resolve a
dispute between the parties, a panel of three (3) arbitrators shall be
convened.  Each party hereto shall each select one (1)

24


--------------------------------------------------------------------------------


arbitrator with at least five (5) years experience in commercial real estate in
general and hotel operation in particular, and those two (2) arbitrators shall
by agreement select a third arbitrator having recognized expertise and at least
five (5) years experience in commercial real estate in general and hotel
operation in particular.

(c)                                  The arbitrators selected pursuant to
Section 8.26(b) above will establish the rules for proceeding with the
arbitration of the dispute, which will be binding upon all parties to the
arbitration proceeding. The arbitrators may use the rules of the American
Arbitration Association for commercial arbitration but are encouraged to adopt
the rules the arbitrators deem appropriate to accomplish the arbitration in the
quickest and least expensive manner possible. Accordingly, the arbitrators may
(i) dispense with any formal rules of evidence and allow hearsay testimony so as
to limit the number of witnesses required, (ii) minimize discovery procedures as
the arbitrators deem appropriate, (iii) limit the time for presentation of any
party’s case as well as the amount of information or number of witnesses to be
presented in connection with any hearing, and (iv) impose any other rules which
the arbitrators believe appropriate to effect a resolution of the dispute as
quickly and inexpensively as possible. In any event, the arbitrators (A) shall
permit each side no more than two (2) depositions (including any deposition of
experts), which depositions may not exceed four (4) hours each, one set of 10
interrogatories (inclusive of sub-parts) and one set of five (5) document
requests (inclusive of sub-parts); (B) shall not permit any requests for
admissions; (C) shall limit the hearing, if any, to two (2) days; and (D) shall
render their decision within sixty (60) days of the filing of the arbitration.

(d)                                 The arbitrators will have the exclusive
authority to determine and award costs of arbitration and the costs incurred by
any party for its attorneys, advisors and consultants.

(e)                                  Any award made by the arbitrators shall be
binding on the parties and all parties to the arbitration and shall be
enforceable to the fullest extent of the law.

(f)                                    In reaching any determination or award,
the arbitrators will apply the laws of the state of Texas. Except as permitted
under Section 8.26(d) above, the arbitrators’ award will be limited to actual
damages and will not include consequential, special, punitive or exemplary
damages. Nothing. contained in this Agreement will be deemed to give the
arbitrators any authority, power or right to alter, change, amend, modify, add
to or subtract from any of the provisions of this Agreement. All privileges
under state and federal law, including, without limitation, attorney-client,
work product and party communication privileges, shall be preserved and
protected. All experts engaged by a party must be disclosed to the other party
within fourteen (14) days after the date of notice and demand for arbitration is
given.

(g)                                 Notwithstanding any provision of this
Agreement to the contrary, any party may seek injunctive relief or other form of
ancillary relief at any time from any court of competent jurisdiction in Denver,
Colorado. In the event that a dispute or controversy requires emergency relief
before the matter may be resolved under the arbitration procedures of this
Section 8.26, notwithstanding the fact that any court of

25


--------------------------------------------------------------------------------


competent jurisdiction may enter an order providing for injunctive or other form
of ancillary relief, the parties expressly agree that such arbitration
procedures will still govern the ultimate resolution of that portion of the
dispute or controversy not resolved pursuant to said court order.

[Signature Page Follows]

26


--------------------------------------------------------------------------------


Executed effective as of the date written above.

OWNER:

 

 

 

BEHRINGER HARVARD CORDILLERA,LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President

 

 

 

Address:

15601 Dallas Parkway, Suite 600

 

 

Addison, Texas 75001

 

DEVELOPER:

 

 

 

 

 

TP CORDILLERA LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Jefford S. Nelsen

 

 

 

Jefford S. Nelsen

 

 

Member

 

 

 

 

 

Address:

560 Townsend St., 7th Floor

 

 

San Francisco, California 94107

 


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

Legal Description of Lodge and Spa Real Property

LOT 1, ACCORDING TO THE “AMENDED FINAL PLAT, LOT 36, CORDILLERA SUBDIVISION,
FILING NO. 1 & NO. 2; LOT 1, FILING NO. 1, CORDILLERA SUBDIVISION, FILING NO. 1
& NO. 2; AND TRACT X, CORDILLERA SUBDIVISION FILING NO. 3”, RECORDED JANUARY 14,
2003 AT RECEPTION NO. 820221, COUNTY OF EAGLE, STATE OF COLORADO.

Legal Description of Village Center Real Property

TRACT X, “AMENDED FINAL PLAT, LOT 36, CORDILLERA SUBDIVISION, FILING NO. 1 & NO.
2; LOT 1, FILING NO. 1, CORDILLERA SUBDIVISION, FILING NO. 1 & NO 2; AND TRACT
X, CORDILLERA SUBDIVISION, FILING NO. 3”, RECORDED JANUARY 14, 2003 AT RECEPTION
NO. 820221, COUNTY OF EAGLE, STATE OF COLORADO.

TOGETHER WITH EASEMENTS AND BENEFITS AS DESCRIBED IN AMENDED AND RESTATED
DECLARATION OF PROTECTIVE COVENANTS RECORDED MAY 12, 1993 IN BOOK 608 AT PAGE
785 AND SECOND AMENDMENT THERETO RECORDED MAY 11, 1998 AT RECEPTION NO. 655728,
AFFIDAVIT OF CLARIFICATION RECORDED MAY 10, 1995 IN BOOK 663 AT PAGE 72, COUNTY
OF EAGLE, STATE OF COLORADO.

TOGETHER WITH NONEXCLUSIVE INGRESS AND EGRESS EASEMENTS RESERVED PURSUANT TO THE
QUITCLAIM DEEDS RECORDED APRIL 21, 2003 AT RECEPTION NO. 830524, 830525, 830526,
830527, 830528, 830529 AND 830530, COUNTY OF EAGLE, STATE OF COLORADO.

A-1


--------------------------------------------------------------------------------


Legal Description of Cordillera Mountain Club

CONDOMINIUM UNIT 333-C, THE STRAWBERRY PARK CONDOMINIUMS, IN ACCORDANCE WITH AND
SUBJECT TO THE DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS OF THE
STRAWBERRY PARK CONDOMINIUMS, RECORDED APRIL 3, 1989, IN BOOK 503 AT PAGE 354,
AND AMENDMENT THERETO RECORDED APRIL 12, 1991 IN BOOK 551 AT PAGE 656, AND
SECOND AMENDMENT THERETO RECORDED JUNE 4, 1992 IN BOOK 581 AT PAGE 544, AND
RECORDED SEPTEMBER 25, 1992 IN BOOK 590 AT PAGE 185 AND MAP RECORDED ON APRIL 3,
1989 IN BOOK 503 AT PAGE 353.

FIRST STATEMENT OF INTENTION TO ANNEX ADDITIONAL CONDOMINIUM UNITS AND COMMON
ELEMENTS AND SUPPLEMENT TO DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
OF STRAWBERRY PARK CONDOMINIUMS, RECORDED ON MAY 30, 1989 IN BOOK 507 AT PAGE
220, AND FIRST AMENDMENT THERETO RECORDED MAY 16, 1991 IN BOOK 554 AT PAGE 86,
AND THE SUPPLEMENTAL CONDOMINIUM MAP RECORDED MAY 30, 1989 IN BOOK 507 AT PAGE
219, AND SECOND AMENDMENT THERETO RECORDED AUGUST 4, 1992 IN BOOK 586 AT PAGE
212, COUNTY OF EAGLE, STATE OF COLORADO.

TOGETHER WITH PARKING SPACE NOS. 67 AND 68 AS DEPICTED AND DESCRIBED ON THE MAPS
REFERENCED ABOVE, WHICH PARKING SPACES SHALL BE LIMITED COMMON ELEMENTS
APPURTENANT TO CONDOMINIUM UNIT NO. 333-C, THE STRAWBERRY PARK CONDOMINIUMS.

TOGETHER WITH BENEFITS AS CREATED BY THE BEAVER CREEK DECLARATION RECORDED
DECEMBER 27, 1979 IN BOOK 296 AT PAGE 446 AND ANY AND ALL AMENDMENTS THERETO AND
TOGETHER WITH BENEFITS AS CREATED BY THE STRAWBERRY PARK CONDOMINIUM DECLARATION
RECORDED APRIL 3, 1989 IN BOOK 503 AT PAGE 354 AND ANY AND ALL SUPPLEMENTS AND
AMENDMENTS THERETO

Legal Description of Grouse on the Green Real Property

TRACT F, CORDILLERA SUBDIVISION, FILING NO. 16, ACCORDING TO THE CORRECTION PLAT
RECORDED NOVEMBER 21, 1994 IN BOOK 655 AT PAGE 562, COUNTY OF EAGLE, STATE OF
COLORADO.

A-2


--------------------------------------------------------------------------------


EXHIBIT B

CONCEPTUAL DEVELOPMENT PLAN

Cordillera Lodge Residences

Exhibit B

CONCEPTUAL DEVELOPMENT PLAN

Project Summary

Site and Building

 

 

 

 

 

 

 

 

 

 

 

Land Acreage

 

3.00

 

 

 

Building SF

 

63,722

 

 

 

Saleable SF

 

35,321

 

 

 

Total Units

 

19

 

 

 

Total Keys

 

38

 

 

 

Average Unit SF

 

1,857

 

 

 

 

 

 

 

 

 

Construction and Development Costs

 

 

 

 

 

 

 

 

 

 

 

Land Cost

 

$

9,550,000

 

 

 

Hard Construction Costs

 

17,768,305

 

 

 

FF&E

 

2,280,000

 

 

 

Soft Costs

 

5,346,600

 

 

 

Total Construction/Development Costs

 

$

34,944,905

 

 

 

Less Marketing Costs Paid from Sales Financing Costs

 

2,719,464

 

 

 

Total Project Costs

 

$

37,664,369

 

 

 

 

 

 

 

 

 

Cash Flow

 

 

 

 

 

 

 

 

 

 

 

Unleveraged Project Cash Flow

 

$

13,745,635

 

 

 

Leveraged Project Cash Flow

 

$

11,026,171

 

 

 

 

 

 

 

 

 

Capitalization

 

 

 

 

 

 

 

 

 

 

 

Equity

 

$

6,300,000

 

25

%

Mezzanine Debt Construction Debt

 

$

19,012,321

 

75

%

 

 

25,312,321

 

 

 

 

 

 

 

 

 

Sales

 

 

 

 

 

 

 

 

 

 

 

Avg Sales Price per SF

 

$

1,600

 

 

 

Avg Sales Price per Unit

 

$

2,971,200

 

 

 

Fraction Share

 

1/8

 

 

 

Total Fractions

 

152

 

 

 

Avg Sales Price per Fraction

 

$

371,400

 

 

 

Weeks per Fraction

 

6.5

 

 

 

Avg Sales Price per Week

 

$

57,138

 

 

 

 

 

 

 

 

 

Total Sales Revenues

 

$

56,452,800

 

 

 

Cost of Sales

 

7,762,260

 

 

 

Net Sales

 

$

48,690,540

 

 

 

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

CONCEPTUAL DEVELOPMENT BUDGET

Cordillera Lodge Residences

Construction Cost

 

 

 

 

$/GSF @

 

$/SSF @

 

$/Unit @

 

Proposed

 

Development

 

 

 

 

 

63,722 SF

 

35,321 SF

 

19 Units

 

Budget

 

Fee Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Land Cost

 

 

 

149.87

 

270.38

 

502,632

 

9,550,000

 

250,000

 

Land Cost

 

Land Value Input

 

141.24

 

254.81

 

473,684

 

9,000,000

 

 

 

Land Due Diligence Costs

 

Market, Utility, H2O, HVAC Study

 

0.78

 

1.42

 

2,632

 

50,000

 

50,000

 

Land Closing Costs

 

Legal

 

0.78

 

1.42

 

2,632

 

50,000

 

50,000

 

Onsite Improvements

 

 

 

 

 

 

 

 

 

 

 

 

 

Offsite Improvements

 

Contingency for Offsites

 

0.78

 

1.42

 

2,632

 

50,000

 

50,000

 

Site Demolition

 

 

 

 

 

 

 

 

 

 

 

 

 

Entitlement Costs

 

Planning, DRE Submittal, Misc

 

1.57

 

2.83

 

5,263

 

100,000

 

100,000

 

BH Asset Management Fee

 

 

 

4.71

 

8.49

 

15,789

 

300,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction (Hard) Costs

 

 

 

278.84

 

503.05

 

935,174

 

17,768,305

 

17,768,305

 

Building Cost

 

Conceptual Estimate

 

208.64

 

376.40

 

699,726

 

13,294,800

 

13,294,800

 

Parking

 

Conceptual Estimate

 

21.69

 

39.13

 

72,742

 

1,382,105

 

1,382,105

 

Site Costs

 

 

 

23.54

 

42.47

 

78,947

 

1,500,000

 

1,500,000

 

General Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

Governmental & Utility Fees

 

Estimate

 

5.42

 

9.78

 

18,173

 

345,290

 

345,290

 

Construction Cost Contingency

 

5.0% Construction cost contingency

 

13.28

 

23.95

 

44,532

 

846,110

 

846,110

 

Covered Walkway Allowance

 

 

 

6.28

 

11.32

 

21,053

 

400,000

 

400,000

 

Contractor Fee / Bond

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FF&E

 

Unit Interior Furnishings

 

35.78

 

64.55

 

120,000

 

2,280,000

 

2,280,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soft Costs

 

 

 

83.91

 

151.37

 

281,400

 

5,346,600

 

2,458,243

 

Architectural/Consultants

 

Estimate

 

13.94

 

25.15

 

46,759

 

888,415

 

888,415

 

Civil Engineer

 

Estimate

 

0.39

 

0.71

 

1,316

 

25,000

 

25,000

 

Legal

 

Estimate

 

0.39

 

0.71

 

1,316

 

25,000

 

25,000

 

Marketing - Fixed Component

 

Estimate

 

23.54

 

42.47

 

78,947

 

1,500,000

 

 

 

Land Title Insurance

 

Upgrade over land premium: $0.7/1000

 

0.36

 

0.65

 

1,203

 

22,849

 

22,849

 

Real Estate Taxes

 

$.12/$100 of Land during precon & 55% land+hard costs during const.

 

0.37

 

0.66

 

1,233

 

23,430

 

23,430

 

Owner’s Budget Contingency

 

3.00% of  land + hand costs

 

12.86

 

23.20

 

43,134

 

819,549

 

819,549

 

Development Fee

 

3.00% of total development costs less Financing, Sales & Marketing

 

7.50

 

13.53

 

25,152

 

477,888

 

 

 

Unit Sales Title & Escrow

 

$2,000 Per Unit

 

0.60

 

1.08

 

2,000

 

38,000

 

38,000

 

Warranty Reserve

 

$2,000 Per Unit

 

0.60

 

1.08

 

2,000

 

38,000

 

38,000

 

Insurance

 

Estimate

 

0.55

 

0.99

 

1,842

 

35,000

 

35,000

 

Testing

 

Lump Sum Estimate

 

1.57

 

2.83

 

5,263

 

100,000

 

100,000

 

Deferred Development Fee

 

Lump Sum

 

3.21

 

5.80

 

10,779

 

204,809

 

 

 

Blueprints/Messenger/Misc.

 

Lump Sum

 

0.39

 

0.71

 

1,316

 

25,000

 

25,000

 

Warranty Insurance

 

$22,000 per Unit Estimate

 

6.56

 

11.83

 

22,000

 

418,000

 

418,000

 

Marketing - Draw Against Fee

 

Monthly minimum draw for 39 mos @ $18,094

 

11.07

 

19.98

 

37,140

 

705,660

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Construction Costs

 

 

 

548.40

 

989.35

 

1,839,206

 

34,944,905

 

22,756,548

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financing Costs

 

 

 

44.90

 

81.00

 

150,586

 

2,861,128

 

 

 

Construction Loan Interest

 

 

 

31.25

 

56.37

 

104,796

 

1,991,128

 

 

 

Debt and Equity Financing Fees

 

 

 

13.65

 

24.63

 

45,789

 

870,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Costs

 

 

 

593.30

 

1,070.36

 

1,989,791

 

37,806,033

 

 

 

 

C-1


--------------------------------------------------------------------------------


EXHIBIT D

CONCEPTUAL PROJECT SCHEDULE

CORDILLERA

 

 

Months

 

 

1
JUNE

2
JULY

3
AUG

4
SEPT

5
OCT

6
NOV

7
DEC

8
JAN

9
FEB

10
MAR

11
APR

12
MAY

13
JUNE

14
JULY

15
AUG

16
SEPT

17
OCT

18
NOV

19
DEC

20
JAN

21
FEB

22
MAR

23
APR

24
MAY

25
JUNE

26
JULY

27
AUG

28
SEPT

29
OCT

30
NOV

31
DEC

1

Phase 1A - 19 Units

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

Development

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

Conceptual/Schematic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

Const Drwgs/Permits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

DRE Submittal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

DRE Approval

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

Setup

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

Phase 1B - Lodge Renovations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

Development

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

Design

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

Conceptual/Schematic

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

Const Drwgs/Permits

 

 

 

Design Build 4 Pipe, Boiler, Roof

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

4 Pipe system

 

 

 

 

 

 

 

Summer-Central Plant, Fall - Rooms

 

 

 

 

 

 

 

 

 

 

 

 

 

19

Roof

 

Repair

 

 

Renovate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

Boilers

 

Redundancy

 

 

Replacement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

Balconies

 

Weather Dependent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

Misc Interior

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-1


--------------------------------------------------------------------------------


EXHIBIT E

DEFINITION OF DESIGNATED CONSTRUCTION COSTS

As used in this Agreement, the term “Designated Construction Costs” means the
amounts identified as such on Exhibit E-1 attached hereto, to the extent that
such costs are included in the Final Development Budget and actually spent.
Acquisition costs of the Land, ad valorem and other taxes, the costs of
insurance premiums, and debt service shall in all events be excluded from
Designated Construction Costs.

Cordillera Lodge Residences

 

 

EXHIBIT E-1

 

 

 

 

 

 

 

 

 

 

 

Construction Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Designated

 

 

 

 

 

$/GSF @

 

$/SSF @

 

$/Unit @

 

Proposed

 

Construction

 

 

 

 

 

63,722 SF

 

35,321 SF

 

19 Units

 

Budget

 

Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Land Cost

 

 

 

149.87

 

270.38

 

502,632

 

9,550,000

 

250,000

 

Land Cost

 

Land Value Input

 

141.24

 

254.81

 

473,684

 

9,000,000

 

 

 

Land Due Diligence Costs

 

Market, Utility, H2O, HVAC Study

 

0.78

 

1.42

 

2,632

 

50,000

 

50,000

 

Land Closing Costs

 

Legal

 

0.78

 

1.42

 

2,632

 

50,000

 

50,000

 

Onsite Improvements

 

 

 

 

 

 

 

 

 

 

 

 

 

Offsite Improvements

 

Contingency for Offsites

 

0.78

 

1.42

 

2,632

 

50,000

 

50,000

 

Site Demolition

 

 

 

 

 

 

 

 

 

 

 

 

 

Entitlement Costs

 

Planning, DRE Submittal, Misc

 

1.57

 

2.83

 

5,263

 

100,000

 

100,000

 

BH Asset Management Fee

 

 

 

4.71

 

8.49

 

15,789

 

300,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction (Hard) Costs

 

 

 

278.84

 

503.05

 

935,174

 

17,768,305

 

17,768,305

 

Building Cost

 

Conceptual Estimate

 

208.64

 

376.40

 

699,729

 

13,294,800

 

13,294,800

 

Parking

 

Conceptual Estimate

 

21.69

 

39.13

 

72,742

 

1,382,105

 

1,382,105

 

Site Costs

 

 

 

23.54

 

42.47

 

78,947

 

1,500,000

 

1,500,000

 

General Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

Governmental & Utility Fees

 

Estimate

 

5.42

 

9.78

 

18,173

 

345,290

 

345,290

 

Construction cost Contingency

 

5.0% Construction cost contingency

 

13.28

 

23.95

 

44,532

 

846,110

 

846,110

 

Covered Walkway Allowance

 

 

 

6.28

 

11.32

 

21,053

 

400,000

 

400,000

 

Contractor Fee / Bond

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FF&E

 

Unit Interior Furnishings

 

35.78

 

64.55

 

120,000

 

2,280,000

 

2,280,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soft Costs

 

 

 

83.91

 

151.37

 

281,400

 

5,346,600

 

2,458,243

 

Architectural/Consultants

 

Estimate

 

13.94

 

25.15

 

46,759

 

888,415

 

888,415

 

Civil Engineer

 

Estimate

 

0.39

 

0.71

 

1,316

 

25,000

 

25,000

 

Legal

 

Estimate

 

0.39

 

0.71

 

1,316

 

25,000

 

25,000

 

Marketing - Fixed Component

 

Estimate

 

23.54

 

42.47

 

78,947

 

1,500,000

 

 

 

Land Title Insurance

 

Upgrade over land premium: $0.7/1000

 

0.36

 

0.65

 

1,203

 

22,849

 

22,849

 

Real Estate Taxes

 

$.12/$100 of Land during precon & 55% land+hard costs during const.

 

0.37

 

0.66

 

1,233

 

23,430

 

23,430

 

Owner’s Budget Contingency

 

3.00% of land + hard costs

 

12.86

 

23.20

 

43,134

 

819,549

 

819,549

 

Development Fee

 

3.00% of total development costs less Financing, Sales & Marketing

 

7.50

 

13.53

 

25,152

 

477,888

 

 

 

Unit Sales Title & Escrow

 

$2,000 Per Unit

 

0.60

 

1.08

 

2,000

 

38,000

 

38,000

 

Warranty Reserve

 

$2,000 Per Unit

 

0.60

 

1.08

 

2,000

 

38,000

 

38,000

 

Insurance

 

Estimate

 

0.55

 

0.99

 

1,842

 

35,000

 

35,000

 

Testing

 

Lump Sum Estimate

 

1.57

 

2.83

 

5,263

 

100,000

 

100,000

 

Deferred Development Fee

 

Lump Sum

 

3.21

 

5.80

 

10,779

 

204,809

 

 

 

Blueprints/Messenger/Misc.

 

Lump Sum

 

0.39

 

0.71

 

1,316

 

25,000

 

25,000

 

Warranty Insurance

 

$22,000 per Unit Estimate

 

6.56

 

11.83

 

22,000

 

418,000

 

418,000

 

Marketing - Draw Against Fee

 

 

 

11.07

 

19.98

 

37,140

 

705,660

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Construction Costs

 

 

 

548.40

 

989.35

 

1,839,206

 

34,944,905

 

22,756,548

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Financing Costs

 

 

 

44.90

 

81.00

 

150,586

 

2,861,128

 

 

 

Construction Loan Interest

 

 

 

31.25

 

56.37

 

104,796

 

1,991,128

 

 

 

Debt and Equity Financing Fees

 

 

 

13.65

 

24.63

 

45,789

 

870,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Project Costs

 

 

 

593.30

 

1,070.36

 

1,989,791

 

37,806,033

 

 

 

 

E-1


--------------------------------------------------------------------------------


EXHIBIT F

SCHEDULE FOR PAYMENT OF DEVELOPMENT FEE

Seventy percent (70%) of the Development Fee shall be funded in accordance with
the following schedule.

Cordillera Lodge Residences

Exhibit F

Schedule for Payment of Development Fee

 

70% of Fee

/   Schedule   =

Monthly

$    477,888

/      19 mos

$      25,152

 

June-07

 

$

25,152

 

July-07

 

$

25,152

 

August-07

 

$

25,152

 

September-07

 

$

25,152

 

October-07

 

$

25,152

 

November-07

 

$

25,152

 

December-07

 

$

25,152

 

January-08

 

$

25,152

 

February-08

 

$

25,152

 

March-08

 

$

25,152

 

April-08

 

$

25,152

 

May-08

 

$

25,152

 

June-08

 

$

25,152

 

July-08

 

$

25,152

 

August-08

 

$

25,152

 

September-08

 

$

25,152

 

October-08

 

$

25,152

 

November-08

 

$

25,152

 

December-08

 

$

25,152

 

 

 

$

477,888

 

 

F-1


--------------------------------------------------------------------------------


EXHIBIT G

REDUCTION IN DEVELOPMENT FEE

1.                                       Owner and Developer have agreed that
seventy percent (70%) of the Development Fee shall be funded in accordance with
the provisions of Exhibit F and that thirty percent (30%) of the Development Fee
(the “Retained Development Fee”) shall be retained by Owner pending Completion
and shall be subject to loss by Developer in accordance with the provisions of
this Exhibit G.

2.                                       If the Designated Construction Costs
incurred to complete the Project exceed the Designated Construction Costs set
forth in the Final Development Budget, then the Development Fee shall be reduced
as follows:

(a)                                  if the Designated Construction Costs
incurred to complete the Project exceed the Designated Construction Costs set
forth in the Final Development Budget by less than three percent (3%) of the
budgeted Designated Construction Costs, then the Development Fee shall be
reduced by the lesser of (i) the amount by which incurred Designated
Construction Costs exceed the Designated Construction Costs set forth in the
Final Development Budget, or (ii) seventeen percent (17%) of the Retained
Development Fee;

(b)                                 if the Designated Construction Costs
incurred to complete the Project exceed the Designated Construction Costs set
forth in the Final Development Budget by three percent (3%) or more (but less
than five percent (5%)) of the budgeted Designated Construction Costs, then the
Development Fee shall be reduced by an amount equal to thirty four percent (34%)
of the Retained Development Fee; and

(c)                                  if the Designated Construction Costs
incurred to complete the Project exceed the Designated Construction Costs set
forth in the Final Development Budget by five percent (5%) or more of the
budgeted Designated Construction Costs, then the Development Fee shall be
reduced by an amount equal to fifty percent (50%) of the Retained Development
Fee.

3.                                       If the actual date of Completion
extends beyond the date of Completion as projected in the Final Project Schedule
(excluding delays caused by Force Majeure Events or delays resulting from change
orders approved or deemed approved by Owner), then the Development Fee shall be
reduced as follows:

(a)                                  if the actual date of Completion exceeds
the projected Completion date by more than sixty (60) days (but less than ninety
(90) days), then the Development Fee shall be reduced by seventeen percent (17%)
of the Retained Development Fee;

(b)                                 if the actual date of Completion exceeds the
projected Completion date by ninety (90) days or more (but less than one hundred
twenty (120) days), then the Development Fee shall be reduced by fifty percent
(50%) of the Retained Development Fee; and

G-1


--------------------------------------------------------------------------------


(c)                                  if the actual date of Completion exceeds
the projected Completion date by one hundred twenty (120) days or more, then the
Development Fee shall be reduced by one hundred percent (100%) of the Retained
Development Fee.

4.                                       Notwithstanding the foregoing
provisions of this Exhibit G, in no event shall the aggregate decrease in the
Development Fee pursuant to Sections 2 and 3 above exceed an amount equal to one
hundred percent (100%) of the Retained Development Fee.

G-2


--------------------------------------------------------------------------------


EXHIBIT H

INSURANCE REQUIREMENTS

I.                                         Owner’s Insurance Requirements. 
Throughout the term of this Agreement, Owner shall carry or cause to be carried
and maintained in force insurance described in paragraphs A and B below. The
cost of such policies shall be at the sole cost and expense of Owner.

A.                                   Builder’s Risk.  An “All Risk” builder’s
risk policy including coverage for collapse, flood, earthquake and installation
risks written on a completed value basis in an amount not less than total
replacement value of the Project under construction (less the value of such
portions of the Project as are uninsurable under the policy, i.e., site
preparation, abrading, paving, parking lots, etc., excepting, however,
foundations and other undersurface installations subject to collapse or damage
by other insured perils)

B.                                     Commercial General Liability.  This
policy shall be written at a total limit of no less than $2,000,000 per
occurrence and $5,000,000 aggregate.

C.                                     Automobile Liability.  This policy shall
be written at a limit of no less than $1,000,000 combined single limit.

II.                                     Developer’s Insurance Requirements. 
During the term of this Agreement, Developer agrees to carry and maintain in
force, at Developer’s sole cost and expense:

A.                                   Worker’s Compensation and Employer’s
Liability Insurance.  Statutory worker’s compensation and Employer’s Liability
with a limit of no less than $1,000,000.

B.                                     Automobile Liability.  This policy shall
be written at a limit of no less than $1,000,000 combined single limit.

C.                                     Commercial General and Products/Completed
Operations Liability.  This policy shall be written at a total limit of no less
than $2,000,000 per occurrence and $5,000,000 aggregate. Such insurance shall
not exclude residential construction.

III.                                 Insurance Requirements for Architects and
Engineers.  Developer shall require any architect or engineering firm employed
by Owner to carry Professional Liability Insurance in an amount not less than
$1,000,000 per occurrence.

IV                                    Insurance Requirements for All Contractors
and Third Party Services.  Every contractor and all parties furnishing service
to Owner and/or Developer must provide Owner and Developer prior to commencing
work and at each renewal of such insurance hereafter, evidence of the following
minimum insurance requirements. In no way do these minimum requirements limit
the liability assumed elsewhere in this Development Agreement.  Owner and/or
Developer reserve the right to purchase construction wrap-up insurance to
replace the General Liability requirement listed in IV. B. and will notify all
contractors if such purchase is made.

H-1


--------------------------------------------------------------------------------


A.                                   Worker’s Compensation and Employers
Liability.  Statutory worker’s compensation and Employer’s Liability with a
limit of no less than $1,000,000.

B.                                     Commercial General and Products/Completed
Operations Liability with the following minimum limits of liability: (i) Bodily
Injury $1,000,000 each occurrence, $1,000,000 per project aggregate; (ii)
Property Damage $1,000,000 each occurrence, $1,000,000 per project aggregate;
(iii) Personal and Advertising Injury $1,000,000 each occurrence, $1,000,000
aggregate.  Such insurance shall not exclude residential construction or
explosion, collapse, underground resources.  Contractor/subcontractor shall
maintain such insurance for ten (10) years following completion of the Project.

C.                                     Comprehensive Automobile Liability, with
the following limits of Liability: (i) Bodily Injury $1,000,000 each person,
$1,000,000 each occurrence; (ii) Property damage $1,000,000 each occurrence.

D.                                    Umbrella Liability, with limits of not
less than $2,000,000 per occurrence/$2,000,000 aggregate and shall be on a
follow-form basis, without exclusion for residential construction or explosion,
collapse, underground resources.  Contractor/subcontractor shall maintain such
insurance for ten (10) years following completion of the Project.

V.                                     Additional Requirements.

A.                                   The General Contractor shall require the
same minimum insurance requirements, as listed above, of all subcontractors, and
these subcontractors shall also comply with the additional requirements listed
below.

B.                                     All insurance coverages required as
herein set forth, shall be at the sole cost and expense of contractor,
subcontractor, or those providing third party services, and deductibles shall be
assumed by, for the account of, and at their sole risk.

C.                                     Except where prohibited by law, all
insurance policies shall contain provisions that the insurance companies waive
the rights of recovery or subrogation against the Owner and Developer, their
agents, servants, invitees, employees, tenants, affiliated companies,
contractors, subcontractors, and their insurers.

D.                                    Developer shall be completely responsible
for reporting to the appropriate insurance carriers and/or their agents all
accidents involving injury to employees of any contractor, any member of the
public or property damages, provided that Developer receives a report from the
General Contractor regarding such accident or otherwise becomes aware of such
accident.

E.                                      All insurance coverages required as
herein set forth except Worker’s Compensation shall name Owner and Developer as
additional insured and shall not be cancelled or materially changed without
thirty (30) days prior written notice to Owner and Developer.

H-2


--------------------------------------------------------------------------------


F.                                      Developer shall provide Owner with
certificates of insurance or other satisfactory documentation which evidences
that the insurance required under this Agreement is in full force and effect at
all times.

H-3


--------------------------------------------------------------------------------


EXHIBIT I

POTENTIAL DELEGATION ITEMS

1.                                       Authority to enter into contracts with
third parties, as Owner’s agent, calling for total payments in an amount not to
exceed the limit specified by Owner, including (without limitation) contracts
with engineers and other consultants, as long as same fit within the goals of
the Plan.

2.                                      Authority to represent, sign and obtain
business licenses, building permits and special permits for permanent
improvements, excluding permits required to be obtained directly by the various
consultants and contractors on the Project.

3.                                       Authority to represent, sign and obtain
approvals from authorities having jurisdiction over the Project, including
planning, zoning and map approvals and all other entitlements required to
execute the Plan.

4.                                       Authority to negotiate and disperse
funds necessary for agreements with public bodies and utility companies for
access, traffic control and utility services for the Project.

5.                                       Authority to coordinate and supervise
all design/development aspects of the Project.  The parties acknowledge that the
Plans, once created, are subject to revision.  Owner may delegate to Developer
by written instrument the right to approve changes to the drawings and execute
change orders that are not material changes and do not affect the Plan.

6.                                       Authority to initiate, facilitate and
engage counsel to file any lawsuit involving a dispute of less than $500,000.

7.                                       Authority to facilitate and oversee the
sale of any personal property so long as the sale meets the goals of the Plan.

8.                                       Authority to supervise all submittals
to any lender or prospective lender and facilitate all required disbursements of
development draws in accordance with the terms and conditions of any loan made
with respect to the development of the Project.

9.                                       Authority to coordinate inspections (in
cooperation with the Architect and the GC) required by municipal authorities,
any lender and either of their respective agents, contractors, employees or
designees relating to the overall construction of the Project, including, but
not limited to, signing applications for building permits, approvals and
certificates of occupancy, etc.

10.                                 Authority to facilitate, at Owner’s sole
cost and expense (subject to limitations on amount imposed by Owner), Owner’s
compliance with all legal requirements governing the construction of the
Project, the terms and conditions of any loan with respect to the Project and
the marketing and promotion of the Project.

I-1


--------------------------------------------------------------------------------


11.                                 Authority to pay from the Operating Account,
when due, all expenses, including without limitation taxes, assessments and
other levies applicable to the Project, and deliver to the Owner reasonable
proof of payment as soon as reasonably available after the due date thereof. 
Should the Owner so elect, disbursements may be executed through a commercial
lender pursuant to said lender’s disbursement policies.

12.                                 Authority to maintain records, books and
accounts with respect to the Project, which records shall be subject to
examination by Owner or its authorized agents and employees at all reasonable
hours, and which records, books and accounts will be the property of Owner.

13.                                 Developer and Owner shall agree upon an
initial amount to fund the Operating Account.  Developer may be authorized by
Owner in writing to issue checks upon the Operating Account to pay for all
authorized obligations and expenditures incurred by Developer and for and on
account of the Owner in connection with the design, development, promotion and
marketing of the Project. It is expressly understood and agreed by Developer
that all disbursements of funds authorized by Owner to be made by Developer
shall be made by a check drawn on the Operating Account; provided, however, that
Developer shall not, without the prior consent of the Owner, draw any checks on
the Operating Account other than those for payment of expenses as specified in
the Plan. Developer shall cause all disbursements, transfers or refunds of funds
to be reflected by appropriate journal or bookkeeping entries and substantiated
by appropriate records and accounting procedures.

I-2


--------------------------------------------------------------------------------